oma : “ete ee

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

   

SOUTHERN DISTRICT OF CALIFORNIA

ot 5

   

SOULS tes Ba:
United States of America JUDGMENT IN AyCRIMINAL'C
Vv. (For Offenses Committed On or After Noveniber 1; 1987)-~--

Margarito Garcia-Bautista Case Number: 3:19-mj-22787

 

 

 

 

 

. Bridget Kennedy
Defendant's Attorney
REGISTRATION NO. 63515298
THE DEFENDANT:
KI pleaded guilty to count(s) 1 of Complaint
C was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense | Count Number(s) | .
. 8:1325 . ILLEGAL ENTRY (Misdemeanor) 1
C1) The defendant has been found not guilty on count(s) | , |
1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of: ,

 

sf ;
[‘ TIME SERVED C] days

Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation open goyal. \\ vn Aye Wane

Court recommends defendant be deported/removed with relative, ale ae charged in case
sa ~ . : “at ¥ Tee

[my AALS

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Friday, July 12, 2019
_ Date of Imposition of Sentence

Received / Al | folle | a Vy Jost

DUSM . | HONORABLE F. A. GOSSETT II |
7 UNITED STATES MAGISTRATE JUDGE:

Clerk’s Office Copy | 3:19-mj-22787

 
